UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2033


JULIO ERNESTO MELENDEZ LIZAMA,

             Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

             Respondent.



              On Petition for Review of the Board of Immigration Appeals


Submitted: August 30, 2017                                  Decided: September 11, 2017


Before SHEDD, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John T. Riely, Rockville, Maryland, for Petitioner. Chad A. Readler, Acting Assistant
Attorney General, Linda S. Wernery, Assistant Director, Janice K. Redfern, Senior
Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Julio Ernesto Melendez Lizama, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal of

the Immigration Judge’s denial of his requests for asylum and withholding of removal.

We have thoroughly reviewed the record, including the transcript of Melendez Lizama’s

merits hearing and all supporting evidence. We conclude that the record evidence does

not compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision,

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Melendez Lizama (B.I.A. Aug. 9, 2016). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                            2